PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/285,091
Filing Date: October 4, 2016
Appellant(s): SKIBA et al.



Attorney Scott Weitzel
(Registration No. 54,534)
For Appellants



EXAMINER’S ANSWER












This is in response to the Appeal brief filed on November 23, 2020.
(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Non-Final Office action dated on July 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)   Response to Argument
Claim Rejections - 35 USC § 101

	The Appellants’ arguments regarding to claims 1-20 have been considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), however the claims remain not patent eligible because they are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
1.  In response to the Appellant’s arguments regarding Prong 1, Step 2A, the Examiner submits that the claims recite the following limitations of “determining the text comprises an inquiry…, determining the inquiry comprises a topic…, determining the topic is within a knowledgeable…, accessing a response to the topic and a validity associated with the response…, and generating a reply…”, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract ideas. Moreover, the claim recites the following limitations of determining the text comprises an inquiry…, determining the inquiry comprises a topic…, determining the topic is within a knowledgeable…, accessing a response to the topic and a validity associated with the response…, and generating a reply…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2.  In response to the Appellant’s arguments regarding Prong 2, Step 2A the claims recite additional elements a processor, a network interface, a network, and using the processor to perform the receiving, determining, accessing, generating, and routing steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, determining, accessing, generating, and routing) such that it amounts no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “a network interface to facilitate communications between an agent of a contact center and a customer device; receiving via a network interface a communications from the customer device; and routing the communication to a node on the network”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting information), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the the claims are directed to an abstract idea. 
	Appellant, at the bottom of page 5, misinterprets the Examiner’s “generic computer” statement with a well-understood, routine and conventional discussion.  A generic computer as rejected is at the “apply it” standard, which is appropriate discussion for Prong 2, Step 2A.  In this case, the present Specification described in paras [0083 and [0094] demonstrates using a general-purpose computer to perform the method.
3. In response to the Appellant’s arguments regarding Step 2B, the claims recite the additional limitations of “a network interface to facilitate communications between an agent of a contact center and a customer device; receiving via a network interface a communications from the customer device; and routing the communication to a node on the network”, which were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Receiving and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “a network interface to facilitate communications between an agent of a contact center and a customer device; receiving via a network interface a communications from the customer device; and routing the communication to a node on the network” is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a network interface to facilitate communications between an agent of a contact center and a customer device; receiving via a network interface a communications from the customer device; and routing the communication to a node on the network” do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used for receiving and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed at a high level of generality or as insignificant extra-solution activity.
Computer Functions recited at a high-level of generality:
i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
ii. Performing repetitive calculations (Flook, Bancorp).
iii. Electronic recordkeeping (Alice Corp, Ultramercial).
iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
“a network interface to facilitate communications between an agent of a contact center and a customer device; receiving via a network interface a communications from the customer device; and routing the communication to a node on the network,” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a network interface to facilitate communications between an agent of a contact center and a customer device; receiving via a network interface a communications from the customer device; and routing the communication to a node on the network”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the user interface, they just merely used as general means for collecting, displaying, and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in at a high level of generality or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
4.  In response to the Appellant’s arguments regarding Claim 1 of Example 42 of the “Subject Matter Eligibility Examples: Abstract Ideas”, Claim 1 of Example 42 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user determining the text comprises an inquiry…, determining the inquiry comprises a topic…, determining the topic is within a knowledgeable…, accessing a response to the topic and a validity associated with the response…, generating a reply incorporating the response to the topic and an indicia of the validity…, and sending the reply to the customer…”, which does not integrate the method of organizing human activity into a practical application, does not converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users, does not provide a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user as in Example 42. Therefore, the current claimed invention does not integrate the method of organizing human activity into a practical application, and thus the claim is not patent eligible.
5. Conclusion: Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  Accordingly, the 101 rejection is maintained.


Respectfully submitted,
 
/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.